



Exhibit 10.23
Directors’ Compensation Summary Sheet
 
Board
 
Chairman of
 
Members
 
the Board
Annual Retainer
$
100,000


 
$
180,000


 
 
 
 
Committee Chairs
 
 
 
Audit Committee
$
25,000


 
 
Compensation Committee
$
15,000


 
 
Nominating & Governance Committee
$
15,000


 
 
FIRM Committee
$
15,000


 
 
Deals Subgroup Committee Retainer
$
10,000


 
 
Technology Subgroup Committee Retainer
$
10,000


 
 
 
 
 
 
Stock Grants (1)
$
140,000


 
$
240,000





(1) Number of shares issued based upon FMV on date of grant. 







